Name: Commission Regulation (EEC) No 2574/85 of 12 September 1985 fixing , for the second 12-month period, amounts for the levy referred to in article 5C of Regulation (EEC) No 804/68 in the milk and milk products sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 246/14 Official Journal of the European Communities 13 . 9. 85 COMMISSION REGULATION (EEC) No 2574/85 of 12 September 1985 fixing, for the second 12-month period, amounts for the levy referred to in Article 5c of Regulation (EEC) No 804/68 in the milk and milk products sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 857/84 of 31 March 1984 adopting general rules for the appli ­ cation of the levy referred to in Article 5c of Regula ­ tion (EEC) No 804/68 in the milk and milk products sector ('), as last amended by Regulation (EEC) No 1305/85 (2), and in particular Article 11 (a) thereof, Whereas Article 5c of Regulation (EEC) No 804/68 instituted a levy payable by every producer or purchaser of milk or other milk products on quantities exceeding an annual reference quantity ; whereas rates for this levy are set in Article 1 of Regulation (EEC) No 857/84 ; Whereas, pursuant to Article 11 of Regulation (EEC) No 857/84, the Commission must determine amounts for the levy, HAS ADOPTED THIS REGULATION : Article 1 The amount of the levy referred to in Article 1 (1 ) of Regulation (EEC) No 857/84 is fixed for the second 12-month period at :  20,88 ECU per 100 kilograms of milk and/or milk equivalent where formula A is applied,  27,84 ECU per 100 kilograms of milk and/or milk equivalent where formula B is applied or where , formula A is applied with allocation of the reference quantities to the producer groups or asso ­ ciations thereof referred to in Article 12 (c),  20,88 ECU per 100 kilograms of milk and/or milk equivalent where there is direct sale for consump ­ tion . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 April 1985. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 12 September 1985. For the Commission Frans ANDRIESSEN Vice-President (&gt;) OJ No L 90, 1 . 4. 1984, p. 13 . (2) OJ No L 137, 27 . 5. 1985, p. 12.